Citation Nr: 1431243	
Decision Date: 07/11/14    Archive Date: 07/15/14

DOCKET NO.  11-18 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 20 percent for diabetes mellitus, type 2, with dermopathy and erectile dysfunction associated with herbicide exposure.

2.  Entitlement to an initial compensable disability rating for erectile dysfunction.

3.  Entitlement to special monthly compensation (SMC) due to the need for regular aid and attendance or being housebound as a result of service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter
ATTORNEY FOR THE BOARD

M. R. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to August 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which granted entitlement to special monthly pension based on the need for aid and attendance, and denied entitlement to special monthly compensation based on aid and attendance/bring housebound.

The Veteran's Virtual VA and VBMS files were reviewed in connection with this decision. Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The Veteran and his daughter presented testimony at a hearing via videoconference in May 2014.  A transcript of the hearing has been made part of the record of evidence.

The issue of SMC due to the need for regular aid and attendance or being housebound as a result of service-connected disabilities is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

At his May 2014 hearing, prior to the promulgation of a decision in the appeal, the Veteran indicated that he wished to withdraw the appeal of his claims for entitlement to an initial disability rating in excess of 20 percent for diabetes mellitus, type 2, with dermopathy and erectile dysfunction associated with herbicide exposure, and for an initial compensable disability rating for erectile dysfunction.


CONCLUSION OF LAW

1. The criteria for withdrawal of the appeal of the claim for entitlement to an initial disability rating in excess of 20 percent for diabetes mellitus, type 2, with dermopathy and erectile dysfunction associated with herbicide exposure, by the appellant, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  The criteria for withdrawal of the appeal of the claim for entitlement to an initial compensable disability rating for erectile dysfunction, by the appellant, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (West 2002). An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013). Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

In the present case, the appellant has withdrawn the appeal of his claims for entitlement to service connection for entitlement to an initial disability rating in excess of 20 percent for diabetes mellitus, type 2, with dermopathy and erectile dysfunction associated with herbicide exposure, and for an initial compensable disability rating for erectile dysfunction and, hence, there remains no allegation of errors of fact or law for appellate consideration with regard to this claim.  Accordingly, the Board does not have jurisdiction to review the appeal of these issues, and they are dismissed.
ORDER

The claim for entitlement to an initial disability rating in excess of 20 percent for diabetes mellitus, type 2, with dermopathy and erectile dysfunction associated with herbicide exposure, is withdrawn.

The claim for an initial compensable disability rating for erectile dysfunction is withdrawn.


REMAND

At his hearing, the Veteran and his daughter contended that he is in need of regular aid and attendance as a result of his service-connected disabilities.  

Special monthly compensation is payable to individuals who are permanently bedridden or are so helpless as a result of service-connected disability as to be in need of the regular aid and attendance of another person under the criteria set forth in 38 C.F.R. § 3.352(a).  38 U.S.C.A. § 1114(l) (2002); 38 C.F.R. § 3.350(b)(3) (2013).

Determinations as to need for aid and attendance must be based on actual requirements of personal assistance from others.  In making such determinations, consideration is given to such conditions as the following: inability of the claimant to dress or undress himself or to keep himself ordinarily clean and presentable; the frequent need of the adjustment of any special prosthetic or orthopedic appliance which by reason of the particular disability cannot be done without aid; the inability of the claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his daily environment.  38 C.F.R. § 3.352(a) (2013).  It is not required that all of the disabling conditions enumerated above be found to exist before a favorable rating may be made.  The particular personal functions that the claimant is unable to perform should be considered in connection with his condition as a whole. It is only necessary that the evidence establish that the claimant is so helpless as to need regular aid and attendance, not that there be a constant need.  Determinations that the Veteran is so helpless, as to be in need of regular aid and attendance will not be based solely on an opinion that the claimant's condition is such as would require him to be in bed.  They must be based on the actual requirement of personal assistance from others.  Id.

Special monthly compensation is also payable where the Veteran has a single service-connected disability rated as 100 percent and (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  This requirement is met when the Veteran is substantially confined as a direct result of service-connected disabilities to his or her dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime.  38 U.S.C.A. § 1114(s)(2002); 38 C.F.R. § 3.350(i)(2013).

The Veteran is service-connected for posttraumatic stress disorder (PTSD), diabetes mellitus, type 2 with erectile dysfunction, peripheral neuropathy of the right and left lower extremities, and status post tinea cruris with residual post inflammatory and diabetic dermopathy.  

His daughter testified that the Veteran was forgetful and would often forget to take his medications.  In addition, she noted that the Veteran had become weaker and had fallen frequently.  The Veteran indicated that these instances should be in his records, in particular an incident when he had fallen in the tub.  He also indicated that he had been to "emergencies."  The Veteran testified that he receives treatment from the VA medical center in There are no records in the claims file or in the Virtual VA or VBMS systems showing any emergent care, and the most recent VA medical records are from July 2012.  On remand, records should be obtained reflecting treatments for falls and any treatment from the VA since July 2012.

In an attachment to his June 2011 VA Form 9, the Veteran indicated that his condition had worsened over the prior few years, and that he currently required daily care.  The Veteran has not had a current examination to determine the level of care required due to his service-connected disabilities.  As such, the evidence of record is insufficient to make such a determination, and a current examination should be provided.

Accordingly, the case is REMANDED for the following action:

1.  Take the necessary steps to obtain all outstanding records pertaining to treatment of the Veteran's service-connected disabilities, including emergent treatment for any falls, in accordance with 38 C.F.R. § 3.159.  If additional information is needed to complete this request, the Veteran should be so advised of the specific information needed as well as any necessary medical releases.

2.  Thereafter, schedule the Veteran for an Aid and Attendance/ Housebound examination. The examiner should review the claims file to include this remand.

The examiner should be advised that the Veteran has service-connected disabilities to include diabetes mellitus, type 2 with erectile dysfunction, peripheral neuropathy of the right and left lower extremities, and status post tinea cruris with residual post inflammatory and diabetic dermopathy.

The examiner should evaluate the Veteran for the purpose of determining his need for regular aid and attendance or whether he is housebound. The examiner should elicit from the Veteran a description of his limitations caused by his service-connected disabilities and how they affect his ability to conduct his activities of daily living. The examiner should be advised that he/she need not consider whether the Veteran has anatomical loss of any part of the upper or lower extremities, blindness, or deafness as the medical evidence of record fails to establish the presence of any of these conditions. If necessary to answer the following questions, the examiner should order any additional examinations specific to any of the Veteran's service-connected disabilities.

Request that the examiner answer the following specific questions in determining whether the Veteran is in need of basic aid and attendance:

a) Is the Veteran permanently bedridden due to service-connected disabilities? ('Bedridden' will be that condition which, through its essential character, actually requires that the Veteran remain in bed. The fact that the Veteran has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice.)

b) Is the Veteran so helpless as to be in need of regular aid and attendance of another person, which includes but is not limited to: 1. Inability to dress or undress himself. 2. Inability to keep himself ordinarily clean and presentable. 3. Frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this will not include the adjustment of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.). 4. Inability to feed himself through loss of coordination of the upper extremities or through extreme weakness. 5. Inability to attend to the wants of nature. 6. Incapacity, physical or mental, which requires care or assistance on a regular basis to protect himself from hazards or dangers incident to his daily environment.

Specifically, the examiner should address whether there is a factual need for regular aid and attendance due to the Veteran's service-connected disabilities. The examiner should be instructed that he/she is only to consider service-connected disabilities in considering the Veteran's need for regular aid and attendance.  Nonservice-connected disabilities cannot be the basis for the need for aid and attendance.  Thus, it is important for the examiner to identify and separate the Veteran's symptoms among his various service-connected and nonservice-connected disabilities and only consider those symptoms related to service-connected disabilities and the affects they have on his functioning in determining whether he has a factual need for aid and attendance.

The examiner should give a detailed explanation for the reasons for the opinion(s) provided.  If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could note provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion. Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The agency of original jurisdiction should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)
 
3.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


